         Case 3:18-cv-00207-SDD-EWD Document 9         10/03/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA

2018-cv-00207-JWD-EWD   Colar v. Imperial Fire & Casualty Insurance Company
2018-cv-00219-SDD-EWD   Brashear v. Imperial Fire & Casualty Insurance Company
2018-cv-00224-BAJ-EWD   Fort v. Imperial Fire and Casualty Insurance Company
2018-cv-00225-BAJ-EWD   Banks et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00226-BAJ-RLB   Becnel v. Imperial Fire & Casualty Insurance Company
2018-cv-00227-SDD-RLB   Beeman v. Imperial Fire & Casualty Insurance Company
2018-cv-00228-JWD-EWD   Dier et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00229-BAJ-RLB   Fontenot et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00230-SDD-RLB   Forest v. Imperial Fire & Casualty Insurance Company
2018-cv-00231-JWD-RLB   Gaines v. Imperial Fire & Casualty Insurance Company
2018-cv-00232-JWD-RLB   Handy v. Imperial Fire & Casualty Insurance Company
2018-cv-00233-JWD-RLB   Hartman v. Imperial Fire & Casualty Insurance Company
2018-cv-00234-SDD-EWD   Holmes v. Imperial Fire & Casualty Insurance Company
2018-cv-00235-BAJ-RLB   Jorgensen v. Imperial Fire & Casualty Insurance Company
2018-cv-00236-BAJ-EWD   Jorgenson et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00237-SDD-RLB   Law et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00238-SDD-EWD   Manix v. Imperial Fire & Casualty Insurance Company
2018-cv-00239-JWD-RLB   Methvien et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00240-JWD-EWD   Miller et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00241-SDD-RLB   Munn v. Imperial Fire & Casualty Insurance Company
2018-cv-00242-SDD-RLB   Myers et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00243-BAJ-EWD   Payne v. Imperial Fire & Casualty Insurance Company
2018-cv-00244-JWD-RLB   Peterman, III v. Imperial Fire & Casualty Insurance Company
2018-cv-00245-BAJ-EWD   Piper et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00246-BAJ-RLB   Scott v. Imperial Fire & Casualty Insurance Company
2018-cv-00247-JWD-RLB   Tate v. Imperial Fire & Casualty Insurance Company
2018-cv-00248-BAJ-EWD   Shown v. Imperial Fire & Casualty Insurance Company
2018-cv-00249-SDD-RLB   Uritz et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00250-BAJ-EWD   Weatherman, Jr. v. Imperial Fire & Casualty Insurance Company
2018-cv-00251-BAJ-EWD   Williams et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00252-JWD-EWD   Wright v. Imperial Fire & Casualty Insurance Company
2018-cv-00271-BAJ-RLB   Gilbreth v. Imperial Fire & Casualty Insurance Company
2018-cv-00290-JWD-RLB   Powers v. Imperial Fire & Casualty Insurance Company
2018-cv-00291-JWD-EWD   Martinez v. Imperial Fire & Casualty Insurance Company
2018-cv-00292-JWD-RLB   Edwards v. Imperial Fire & Casualty Insurance Company
2018-cv-00293-SDD-RLB   Spurlock v. Imperial Fire & Casualty Insurance Company
2018-cv-00294-JWD-EWD   Padgett v. Imperial Fire & Casualty Insurance Company
2018-cv-00295-JWD-EWD   Fletcher et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00296-JWD-EWD   Tobias v. Imperial Fire & Casualty Insurance Company
2018-cv-00322-JWD-EWD   Jackson v. Imperial Fire and Casualty Insurance Company
                                             1
           Case 3:18-cv-00207-SDD-EWD Document 9             10/03/18 Page 2 of 3



2018-cv-00325-JWD-RLB       Rogers v. Imperial Fire & Casualty Insurance Company
2018-cv-00326-JWD-EWD       Florida v. Imperial Fire & Casualty Insurance Company
2018-cv-00327-JWD-EWD       Graver v. Imperial Fire and Casualty Insurance Company
2018-cv-00328-JWD-RLB       Jones v. Imperial Fire and Casualty Insurance Company
2018-cv-00329-JWD-EWD       Young v. Imperial Fire and Casualty Insurance Company
2018-cv-00330-JWD-RLB       Templet et al v. Imperial Fire and Casualty Insurance Company
2018-cv-00331-JWD-EWD       Wetta v. Imperial Fire and Casualty Insurance Company
2018-cv-00332-JWD-RLB       Simon v. Imperial Fire & Casualty Insurance Company
2018-cv-00333-JWD-EWD       Simoneaux v. Imperial Fire & Casualty Insurance Company
2018-cv-00446-SDD-RLB       Reado et al v. Imperial Fire & Casualty Insurance Company
2018-cv-00473-SDD-EWD       Matthews et al v. Imperial Fire and Casualty Insurance Company
2018-cv-00573-SDD-EWD       Frederick v. Imperial Fire and Casualty Insurance Company

                                         ORDER

         The Court having determined that the above-captioned cases present common

  questions of law and fact;

         IT IS ORDERED THAT the above cases are hereby consolidated for discovery

  purposes only with Civil Action No. 2018-cv-00207-JWD-EWD and reassigned to Chief

  Judge Shelly D. Dick and Magistrate Judge Erin Wilder-Doomes. Counsel shall review

  Local Rule 10(b) for procedure governing consolidated cases.

         In light of the consolidation order in these matters, attorneys are advised that,

  unless otherwise ordered by the Court, any filing that pertains only to a single individual

  member case should be filed directly in that member case. Should a filing pertain to or




                                               2
        Case 3:18-cv-00207-SDD-EWD Document 9            10/03/18 Page 3 of 3



seek relief in multiple member cases, that filing should be made in the lead case and

indicate the applicable member cases to which it applies as specified in Local Rule 10.

      Signed in Baton Rouge, Louisiana, this 3rd day of October, 2018.



     S
_______________________________
CHIEF JUDGE SHELLY D. DICK
                                                ________________________________
                                                JUDGE BRIAN A. JACKSON
UNITED STATES DISTRICT COURT                    UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA                    MIDDLE DISTRICT OF LOUISIANA


         S
_______________________________
JUDGE JOHN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA




                                            3
